Citation Nr: 1404344	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-18 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left back side stab wound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from January 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for residuals of a stab wound.

The Veteran requested a Board hearing at the time of his May 2010 substantive appeal.  However, in correspondence dated in August 2013, the Veteran indicated that he was unable to attend his scheduled Travel Board hearing and expressed his desire for the Board to proceed with adjudication of his claim.  As such, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2013). 

The Board also notes that the Veteran's May 2010 substantive appeal included a claim for entitlement to service connection for hearing loss.  However, a subsequent November 2012 rating decision granted entitlement to service connection for bilateral hearing loss.  As this is a full grant of the benefit sought, it is not before the Board.

The Veteran's appeal was last remanded by the Board in November 2013 in order to obtain a VA opinion to determine the likelihood that his current mid line scar was related to his military service, to specifically include his claimed in-service stab wound.  The requested opinion was provided in December 2013.  Accordingly, the Board finds that there has been substantial compliance with the directives of the November 2013 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have residuals of a stab wound that are related to his military service.

CONCLUSION OF LAW

The Veteran does not have residuals of a stab wound that were incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2008, prior to initial adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the November 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  As discussed in greater detail below, the Veteran's service treatment records are unavailable in this case.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the appellant in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to a claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the appellant.  The appellant was aware of the unavailability of these records, and has been given ample opportunity to submit evidence to substantiate his claim.  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination, with a nexus opinion, was conducted in December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it involves review of the claims file, relevant examination of the Veteran, and an opinion as to whether the Veteran has stab wound residuals due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  
The Veteran seeks entitlement to service connection for residuals of a left back side stab wound.  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, the Veteran filed his current claim for entitlement to service connection for residuals of a left back side stab wound in October 2008.  Specifically, he indicated that he had been stabbed during a mugging while stationed with the 505th AAA Gun Battalion, Battery D, at Fort Tilden, New York, at some time during late 1953 or early 1954, and that he now suffers from painful residual scars of his left back side.  He additionally indicated that he was treated for the stab wound at Governors Island Hospital, New York, for approximately four weeks following the incident.  The Veteran's current VA treatment records confirm the presence of a "mid line scar."  In addition, a February 2010 VA treatment note recorded the Veteran's medical history, listing his surgical history as "CABG 3 vessels, abdominal stab wound repaired"  In addition, this February 2010 treatment note indicated that the Veteran was "positive for muscle pain l side lower back (stab wound)."  However, these notations were subjectively reported by the Veteran, and were listed prior to the objective findings perceived upon physical examination. 

Several attempts to obtain the Veteran's service treatment records, to include treatment records from Governors Island Hospital, from the National Personnel Records Center (NPRC) revealed that they were most likely destroyed in the July 12, 1973, fire at the National Archives and Records Administration in St. Louis, Missouri.  The use of alternate requesting codes to locate these records and submission of a completed NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) met with no success, and the RO was informed that morning sick reports which could have revealed evidence of in-service hospitalization were discontinued in early 1953 and thus unavailable in this case.  The RO issued a Formal Finding on the Unavailability of Service Treatment Records in November 2009.  

Correspondence sent to the Veteran in November 2008 asked him to submit additional evidence in support of his claim, to include statements from persons who knew him when he was in service and knew of any disability he had while on active duty.  In response, the Veteran submitted a March 2010 affidavit from a fellow serviceman's spouse, who had first met him in 1954 while stationed at Fort Tilden, New York.  The affidavit indicated that the Veteran was stabbed and mugged in Rockaway, New York, sometime between October 1954 and May 1955, and that he spent approximately three weeks in the hospital before returning to active duty.  The Veteran explained that this affidavit was written by the spouse of a deceased serviceman who served with the Veteran at Fort Tilden at the time of the alleged stabbing incident.  

In addition, the Veteran submitted a December 2008 lay statement from his own spouse which indicated that the Veteran's stab wound residuals caused stinging and burning sensations.  

Pursuant to the Board's November 2013 remand, the Veteran was provided with a VA scars/disfigurement examination in December 2013.  Upon physical examination of the Veteran, the VA examiner noted two separate scars: a midline chest scar post coronary artery bypass grafting (CABG) as well as an abdominal scar post diverticulitis surgery (noted to have occurred approximately 2 years prior to the examination).  Per the Veteran's verbal report, neither of these two scars were related to the alleged stab wound for which he sought service connection, and the examiner noted that they were not scars which would be consistent with a stab wound.  

At the examination, the Veteran reported to the examiner that he was stationed on Long Island, New York, when he was involved in an altercation in the mess hall.  He reported that his last memory of this altercation was being punched in the head by another serviceman, and later regaining consciousness in a hospital on Governors Island.  Significantly, the Veteran could not specifically recall being stabbed, but indicated that he believed he was stabbed due to the pain, pointing to his left posterior rib cage area.  The Veteran further recollected being informed by physicians at the time that he "may" have had internal bleeding, and that physicians also informed him that they were going to perform an operation, although such operation was never conducted.  

However, the Veteran also explained to the VA examiner that no physician had ever indicated that he had been stabbed during service, and reported that, to date, he has not actually seen the alleged scar himself.  When questioned about the March 2010 affidavit, the Veteran explained that both the fellow serviceman and the serviceman's spouse who authored the March 2010 affidavit were now deceased.  He additionally commented that neither the serviceman nor his spouse witnessed the alleged altercation/stabbing, and that neither the serviceman nor his spouse visited the Veteran when he was later hospitalized at Governors Island.  The Veteran indicated that another friend may have visited him during his hospitalization at Governors Island, but could not recall if this other friend saw his scar and that the friend never mentioned the existence of a scar to him.  The VA examiner emphasized that while the March 2010 affidavit placed the alleged stabbing sometime between October 1954 and May 1955, the Veteran was discharged from service in January 1955.  

Significantly, the examiner did not find any stab wound scar or other related residuals upon physical examination of the Veteran.  Although the Veteran pointed to his posterior left lateral rib cage as the area where he thought he may have residuals of a stab wound, the examiner did not perceive any visible scar in the area.  The examiner also indicated that this area was not considered the midline, as reported in the Veteran's VA treatment records.  In addition, the Veteran's spouse, who was also present at the examination, reported that she had never seen the scar and could not perceive a visible scar at the time of the VA examination.  With respect to the history of the present illness, the VA examiner indicated that it was unclear if the Veteran ever had a stab wound.  Nonetheless, that examiner opined that, based on the above, it was less likely than not (less than 50 percent probability) that any current scarring was incurred in or otherwise related to his period of active duty service.  

After reviewing the evidence of record, the Board finds that service connection for residuals of a stab wound is not warranted.  There are current scars on the midline chest and abdomen; however, these scars are due to CABG and diverticulitis surgery, respectively, and have no relationship, alleged or otherwise, to the Veteran's period of active duty service.  Rather, the Veteran alleges that he has residuals of a stab wound on his left back side.  His contentions regarding the residuals of a stab wound, which are capable of lay observation, are competent evidence of what he actually observed and was within the realm of the Veteran's personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

However, the Board finds that those assertions are not credible.  Here, the Veteran's inconsistencies in reporting the circumstances of his perceived injury outweigh his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Although the Veteran's assertion of suffering from residuals of a stab wound incurred in service are implied in his service connection claim, the Veteran has also revealed that no physician ever indicated that he suffered from an in-service stab wound, and that he never personally saw the stab wound.  With respect to the March 2010 affidavit from the spouse of a deceased serviceman who served with the Veteran at the time of the alleged stabbing, the Veteran admitted that neither the fellow serviceman nor his spouse saw the alleged stabbing incident or visited the Veteran in the hospital as he was recovering from the alleged incident.  Upon physical examination, there was no perceived scar residuals or other related symptomatology in the left lateral rib cage area where the Veteran believed he had been stabbed.  

Other than the Veteran's own written statements, the only reference to stab wound residual occurs in the February 2010 VA treatment note, which listed "CABG 3 vessels, abdominal stab wound repaired" in a summary of the Veteran's surgical history.  In addition, the February 2010 treatment note indicated that the Veteran was "positive for muscle pain l side lower back (stab wound)."  However, as discussed above, these annotations were based on the subjective report of the Veteran, and were not included in the objective findings reported upon physical examination later in the treatment note.  As discussed above, the Veteran is not a credible historian, and has indicated on a separate occasion that he never saw the stab wound residuals at issue.  Moreover, the report of the December 2013 VA examination acknowledged the presence of the abdominal scar, but explained that this scar was from a previous diverticulitis surgery incision which occurred approximately two years prior to the examination.   Furthermore, the VA examiner explained that this scar was not consistent with a stab wound residual.  

In sum, the Board finds that the most probative medical evidence of record as to whether any residual scarring is related to his military service or duties is negative to his claim.  Accordingly, service connection for residuals of a stab wound is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a left back side stab wound.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left back side stab wound is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


